Citation Nr: 0735347	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-24 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for arthritis of the 
elbows. 

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for arthritis of the 
ankles. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 



INTRODUCTION

The veteran had active service from October 1973 to October 
1993. 

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. In that rating decision, the RO denied entitlement 
to service connection for hypertension, arthritis of the 
bilateral elbows, and arthritis of the bilateral ankles. 

The issues of service connection for hypertension and 
arthritis of the bilateral ankles are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Arthritis of the elbows did not first manifest during service 
or within a year of separating from service, and is not 
related to a disease or injury in service.


CONCLUSION OF LAW

Arthritis of the elbows was not incurred in or aggravated by 
active service, and may not be so presumed.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes, but is not limited to: service 
medical records, VA outpatient treatment records, and the 
veteran's lay statements in support of the claim. Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
her behalf. The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, on 
the claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 

In order to establish service connection, three elements must 
be established.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2007).  See also Hickson v. West, 12 Vet. App. 247, 
253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The veteran seeks service connection for arthritis of the 
elbows. He denies injury during service and reports that his 
disability developed gradually. His service medical records 
reveal no musculoskeletal pathology at enlistment in October 
1973. The veteran denied a medical history of arthritis and 
joint pain in October 1981. On examination, no pathology 
affecting the elbows was noted. A November 1984 reenlistment 
examination revealed no elbow pathology. The veteran denied 
arthritis and painful joints in October 1987, December 1991, 
and September 1992. He denied arthritis, and bone and joint 
deformity on his September 1993 personal report of medical 
history. No musculoskeletal pathology was noted during the 
veteran's September 1993 separation examination.   

A VA joints examination was performed in December 2002. At 
that time, he reported a three year history of pain and 
intermittent swelling of the elbows. He did not relate his 
symptoms to any trauma and reported no symptoms during 
service. On examination, extension of the elbows was 5 
degrees with hyperextension and flexion to 135 degrees. Full 
supination and pronation to approximately 5 degrees was noted 
in either direction. Multiple x-ray views of the elbows 
revealed degenerative changes. The examiner diagnosed 
degenerative joint disease of the elbows. The examiner noted 
that the veteran had no elbow injuries or medical treatment 
for elbow pathology during service, and further, that the 
veteran's degenerative arthritis of the elbows developed 
fairly recently. The examiner concluded it was unlikely the 
veteran's bilateral elbow disability was related to service.

The Board has considered the veteran's statements asserting 
that his bilateral elbow disability is related to active duty 
service.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board places greater probative value on the 
objective clinical findings of the examining physicians than 
on the veteran's statements.  While he is competent to report 
his symptoms of pain and intermittent swelling, he is not 
competent to establish a medical nexus to service.  

Despite evidence of a current disability, the veteran has not 
submitted evidence of either an injury or illness during 
service or a competent medical opinion establishing nexus to 
service. In this regard, his service medical records do not 
demonstrate complaints of or treatment for an injury or 
illness affecting the bilateral elbows. Further, a VA 
examiner concluded there is no medical nexus relating the 
veteran's degenerative arthritis of the bilateral elbows to 
active service. There is no contradictory medical opinion of 
record. Further, there is no evidence that degenerative 
arthritis was manifested to a compensable degree within the 
year after separation from service; thus, service incurrence 
may not be presumed.  38 C.F.R. § 3.309(a).  

The criteria for a grant of service connection for arthritis 
of the bilateral elbows have not been met. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful military service for 
which the Board is grateful. However, the Board has carefully 
reviewed the record in depth and it has been unable to 
identify a basis upon which the claims for service connection 
may be granted. 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran on July 2002 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a May 2006 
letter, VA provided the veteran such notice regarding 
disability ratings and effective dates.  Although this notice 
was not provided before the initial adjudication of the 
claim, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that the preponderance of 
the evidence is against the veteran's claim of service 
connection bilateral elbow arthritis, and as such, any 
questions as to the appropriate effective date and evaluation 
to be assigned are rendered moot.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and VA outpatient treatment records.  
The veteran has submitted private treatment records from J. 
J. U., M. D. and W. P. M. Hospital.  The appellant was 
afforded a VA medical examination in December 2002.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for arthritis of the 
bilateral elbows is denied.


REMAND

The veteran also seeks service connection for hypertension 
and arthritis of the ankles; disabilities he contends were 
incurred during active service. A review of the veteran's 
service medical records indicate his blood pressure was 
142/92 and 144/100 in July 1992.  The veteran underwent a VA 
compensation and pension examination in October 2002. The 
examiner did not render an opinion regarding whether the 
veteran's arterial hypertension is related to service. 
Additionally, the veteran's claims file was not available for 
the examiner's review.

Service medical records indicate the veteran sought treatment 
for a sprained right ankle in November 1976. His treating 
physician noted some edema on the lateral side with 
tenderness. The veteran's right ankle was treated with a 
bandage. A VA joints examination was performed in December 
2002. It does not appear that the veteran's claims file was 
not available for the examiner's review and the examiner did 
not consider the history of right ankle injury in reaching an 
opinion. 

The available evidence is inadequate for an informed 
resolution of the veteran's claims. While the Board regrets 
the further delay that remand of this case will cause, it 
recognizes that due process considerations require such 
action. VA has a duty to assist the veteran in the 
development of his claim by providing him with an opinion to 
determine whether a medical nexus exists between the high 
blood pressure readings noted in service and his current 
diagnosis of hypertension. Similarly, VA has a duty to 
provide the veteran with an opinion to determine whether a 
medical nexus exists between his right ankle injury in 
service and his current diagnosis of arthritis of the 
bilateral ankles. 

Accordingly, the aforementioned claims are REMANDED to the 
AMC for the following action:

1. The veteran's claim file should be 
submitted to a VA medical examiner to 
issue an opinion as to whether it is as 
least as likely as not (that is, 
probability of 50 percent or better) that 
the veteran's hypertension is related to 
the elevated blood pressure readings 
noted in service. The examiner should 
also provide an opinion regarding as to 
whether it is as likely as not (that is, 
probability of 50 percent or better) that 
the veteran's degenerative arthritis of 
the bilateral ankles is related to the 
right ankle injury noted in service. The 
claim folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
obtain any tests or studies deemed 
necessary for an accurate assessment.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, the 
claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


